DETAILED ACTION

Status of Claims
Application filed April 14, 2020 is acknowledged.   
Claims 1-20 are pending. 
Claims 1-20 are examined below.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 14, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a groove or a protrusion in a bottom surface of the step portion (claim 18) in conjunction with an upper cover dielectric filling the isolation recess and having a step portion along at least one of the four sides of the substrate at a level that is higher than a top surface of the lower inter-wiring dielectric layer and lower than the top surface of the upper inter-wiring dielectric layer (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the description of the device is a protrusion or groove (claim 18) described in combination with an upper cover dielectric layer … having a step portion … a level that is higher than a top surface of the lower inter-wiring dielectric layer and lower than the top surface of the upper inter-wiring dielectric layer (claim 17).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rugged” in claim 7 is a relative term which renders the claim indefinite. The term “rugged” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the term “rugged” is indicated to mean “rougher than the side surfaces of the second inter-wiring dielectric layer,” (paragraph 135).  It is unclear to what extent the layer must be “rougher” to constitute the invention.

For the purposes of examination, the term “rugged” will be interpreted to mean “rough.”

Claim 8 depends on claim 7, and inherits all the rejections therein.

Claim 9 depends on claim 7, and inherits all the rejections therein.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 9,559,005; hereinafter “Tsai”).
Regarding claim 1, Tsai teaches a semiconductor chip comprising:
a device layer (16) on a substrate (14), the device layer including a plurality of semiconductor devices (16; column 3, lines 26-33);
a wiring structure (18) and a lower inter-wiring dielectric layer (18L; shown in Figure 2, and column 3, line 62 – column 4, line 3) each on the device layer, the lower inter-wiring dielectric layer surrounding the wiring structure and having a lower permittivity than silicon oxide (column 3, line 58 – column 4, line 3);
an upper inter-wiring dielectric layer (22) on the lower inter-wiring dielectric layer, the upper inter-wiring dielectric layer having a permittivity that is equal to or higher than a permittivity of silicon oxide (column 4, lines 19-23);
an isolation recess (Figure 3; 29) along an edge of the substrate (Figure 1 shows the wafer before cutting; Figure 5 shows the ultimate device), the isolation recess formed on a side surface of the lower inter-wiring dielectric layer and a side surface of the upper inter-wiring dielectric layer (Figure 3; 29 is adjacent 18 and 22), the isolation recess having a bottom surface at a level that is equal to or lower than a level of a bottom surface of the lower inter-wiring dielectric layer (30b); and
a cover dielectric layer (32) covering the side surfaces of the lower inter-wiring dielectric layer and the upper inter-wiring dielectric layer and the bottom surface of the isolation recess (Figures 4 and 5).

Regarding claim 6, Tsai teaches the substrate (14”) has four sides which form a rectangular shape in a plan view (Figures 1 and 5), and the cover dielectric (32) layer has a trench portion along some of the four sides of the substrate (cover dielectric layer exists in trench 29).

Regarding claim 10, Tsai teaches the wiring structure includes a plurality of wiring layers (Figure 2: 18M and 18V) including a lower wiring layer at the lowest level among the plurality of wiring layers, and
a bottom surface of the lower wiring layer (18M) is at the same level as the bottom surface of the lower inter-wiring dielectric layer (18L; see Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. of record (US 8,580,657; hereinafter “Kuo”).
Regarding claim 13, Kuo (Figure 16, as adjusted by Figure 8A) teaches a semiconductor chip comprising:
a device layer on a substrate (column 3, lines 55-57), the device layer including a plurality of semiconductor devices (column 3, lines 55-57);
a wiring structure (22) and a lower inter-wiring dielectric layer (ILD) each on the device layer, the lower inter-wiring dielectric layer surrounding the wiring structure (column 3, lines 57-61);
an upper inter-wiring dielectric layer (40) on the lower inter-wiring dielectric layer (ILD of 22);
an isolation recess (30; as shown in Figure 6) arranged along the entirety of an edge of the substrate (shown along an edge) and extending from a top surface of the upper inter-wiring dielectric layer (40) at least to the same level as a bottom surface of the lower inter-wiring dielectric layer (30 extends deeper than 22 and ILD thereof); and
an upper cover dielectric layer (Figure 8A: 50) filling the isolation recess, covering at least a portion of the top surface of the upper inter-wiring dielectric layer, and having a step portion (531) along at least a portion of the edge of the substrate (Figure 8A; column 5, lines 8-11 and 16-21; although not explicitly shown in subsequent Figures, there is no description of a further widening of the hole 30 of Figure 8A.  Although Figure 9 shows a widened hole, the description of Figure 9 in column 5, lines 22-29 only discusses the deposition of thin seed layer 56.  Therefore, it would have been obvious to one of ordinary skill in the art that the shape of the step in Figure 8A may be continued throughout the manufacture of the device, resulting in the step portion at a portion of the edge of the substrate.).

Regarding claim 14, Kuo teaches the isolation recess (30) further extends below the level of the bottom surface of the lower inter-wiring dielectric layer into the device layer (Figure 6).

Regarding claim 16, Kuo teaches the step portion of the upper cover dielectric layer (Figure 8A: 531) is at a higher level than a top surface of the lower inter-wiring dielectric layer (Figure 8A).

Regarding claim 17, Kuo teaches a semiconductor chip comprising:
a device layer on a substrate (column 3, lines 55-57) that has four sides (column 6, lines 3-6) which form a rectangular shape in a plan view (Official notice is taken that singulated chips are typically rectangular), the device layer including a plurality of semiconductor devices (column 3, lines 55-57);
a wiring structure (22) and a lower inter-wiring dielectric layer (ILD) each on the device layer, the lower inter-wiring dielectric layer surrounding the wiring structure (column 3, lines 57-61);
an upper inter-wiring dielectric layer (40) on the lower inter-wiring dielectric layer (ILD of 22);
an isolation recess (30; as shown in Figure 6) arranged along the entirety of an edge of the substrate (column 6, lines 3-6) and extending from a top surface of the upper inter-wiring dielectric layer at least to the same level as a bottom surface of the lower inter-wiring dielectric layer (30 extends deeper than 22 and ILD thereof);
a pad pattern (62) on the upper inter-wiring dielectric layer and a pad via (44, which passes through 40) passing through the upper inter-wiring dielectric layer, the pad via electrically connecting the pad pattern to the wiring structure; and
an upper cover dielectric layer (50) filling the isolation recess, covering at least a portion of the top surface of the upper inter-wiring dielectric layer, and having a step portion along at least one of the four sides of the substrate (Figure 8A; column 5, lines 8-11 and 16-21; although not explicitly shown in subsequent Figures, there is no description of a further widening of the hole 30 of Figure 8A.  Although Figure 9 shows a widened hole, the description of Figure 9 in column 5, lines 22-29 only discusses the deposition of thin seed layer 56.  Therefore, it would have been obvious to one of ordinary skill in the art that the shape of the step in Figure 8A may be continued throughout the manufacture of the device, resulting in the step portion at a portion of the edge of the substrate.) at a level that is higher than a top surface of the lower inter-wiring dielectric layer (Figure 8A) and lower than the top surface of the upper inter-wiring dielectric layer (Regarding the step portion of the cover dielectric layer is at a lower level than a top surface of the upper inter-wiring dielectric layer, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  In this case, the step portion is very close to being lower than a top surface of the upper inter-wiring dielectric layer such that one of ordinary skill in the art would have expected the steps of slightly different heights to have the same properties.)

Regarding claim 19, Kuo teaches the step portion of the upper cover dielectric layer extends along the four sides of the substrate (column 5, line 60 – column 6, line 9).

Regarding claim 20, Kuo teaches the isolation recess extends along the four sides of the substrate (column 5, line 60 – column 6, line 9).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo as applied to claim 13 above, and further in view of Tsai.
Regarding claim 15, Kuo teaches the semiconductor chip of claim 13, but does not explicitly teach the lower inter-wiring dielectric layer is a low-k dielectric layer having a lower permittivity than silicon oxide, and
a permittivity of the upper inter-wiring dielectric layer is greater than a permittivity of the lower inter-wiring dielectric layer.
However, Tsai teaches an analogous device in which a lower inter-wiring dielectric layer (18L)  is a low-k dielectric layer having a lower permittivity than silicon oxide (column 3, line 58 – column 4, line 3), and
a permittivity of an upper inter-wiring dielectric layer (22) is greater than a permittivity of the lower inter-wiring dielectric layer (column 4, lines 19-23), for the purpose of utilizing a laser to accurately dice substrates from a wafer such that there is no debris and no cracks formed at the interface of the die and the mold compound layer (column 10, lines 29-31 and 37-43).  It would have been obvious to utilize lower dielectric layer 18 of Tsai as Kuo’s layer 22 (the ILD therein, the particular material therein being unspecified) and upper dielectric layer 22 of Tsai (a non-porous material, column 4, lines 19-23) as Kuo’s layer 40 (a material with good moisture resistance, column 4, lines 40-44) in order to ensure that no debris or cracks are formed during the scribing of the wafer into chips.

Claims 1-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Tsai.
Regarding claim 1, Kuo teaches a semiconductor chip comprising:
a device layer on a substrate (20), the device layer including a plurality of semiconductor devices (column 3, lines 55-57);
a wiring structure (22) and a lower inter-wiring dielectric layer (ILD) each on the device layer, the lower inter-wiring dielectric layer surrounding the wiring structure and having a lower permittivity than silicon oxide (paragraph 21);
an upper inter-wiring dielectric layer (12) on the lower inter-wiring dielectric layer, 
an isolation recess (30; Figure 6) along an edge of the substrate (column 1, lines 20-24; column 6, lines 6-9), the isolation recess formed on a side surface of the lower inter-wiring dielectric layer and a side surface of the upper inter-wiring dielectric layer (Figures 6 and 8A), the isolation recess having a bottom surface at a level that is equal to or lower than a level of a bottom surface of the lower inter-wiring dielectric layer (30; Figure 6); and
a cover dielectric layer (50) covering the side surfaces of the lower inter-wiring dielectric layer and the upper inter-wiring dielectric layer and the bottom surface of the isolation recess.
Thus, Kuo teaches all the limitations of claim 1 with the exception of:
the lower inter-wiring dielectric layer having a lower permittivity than silicon oxide (paragraph 21); 
the upper inter-wiring dielectric layer having a permittivity that is equal to or higher than a permittivity of silicon oxide;
However, Tsai teaches an analogous device in which a lower inter-wiring dielectric layer (18L) having a lower permittivity than silicon oxide (column 3, line 58 – column 4, line 3), and an upper inter-wiring dielectric layer (22) having a permittivity that is equal to or higher than a permittivity of silicon oxide (column 4, lines 19-23), for the purpose of utilizing a laser to accurately dice substrates from a wafer such that there is no debris and no cracks formed at the interface of the die and the mold compound layer (column 10, lines 29-31 and 37-43).  It would have been obvious to utilize lower dielectric layer 18 of Tsai as Kuo’s layer 22 (the ILD therein, the particular material therein being unspecified) and upper dielectric layer 22 of Tsai (a non-porous material, column 4, lines 19-23) as Kuo’s layer 40 (a material with good moisture resistance, column 4, lines 40-44) in order to ensure that no debris or cracks are formed during the scribing of the wafer into chips.

Regarding claim 2, Kuo in view of Tsai teaches the substrate has four sides (Tsai: Figure 1) which form a rectangular shape in a plan view, and the cover dielectric layer has a step portion (Kuo: Figure 8A) along at least one of the four sides of the substrate (Figure 8A; column 5, lines 8-11 and 16-21; although not explicitly shown in subsequent Figures, there is no description of a further widening of the hole 30 of Figure 8A.  Although Figure 9 shows a widened hole, the description of Figure 9 in column 5, lines 22-29 only discusses the deposition of thin seed layer 56.  Therefore, it would have been obvious to one of ordinary skill in the art that the shape of the step in Figure 8A may be continued throughout the manufacture of the device, resulting in the step portion at a portion of the edge of the substrate.).

Regarding claim 3, Kuo in view of Tsai teaches the step portion of the cover dielectric layer extends along the four sides of the substrate (Kuo: Figure 8A: the step portion exists over a scribe line.  It would have been obvious to one of ordinary skill in the art to apply the same scribe line to all the sides of the substrate in order to reduce processing steps.).

Regarding claim 4, Kuo in view of Tsai the step portion of the cover dielectric layer is at a higher level than a top surface of the lower inter-wiring dielectric layer (Kuo: Figure 8A).  
Regarding the step portion of the cover dielectric layer is at a lower level than a top surface of the upper inter-wiring dielectric layer, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  In this case, the step portion is very close to being lower than a top surface of the upper inter-wiring dielectric layer such that one of ordinary skill in the art would have expected the steps of slightly different heights to have the same properties.

Regarding claim 5, Kuo in view of Tsai teaches the step portion of the cover dielectric layer (531) is at a higher level than a top surface of the upper inter-wiring dielectric layer (upper side of 40).

Regarding claim 6, Kuo in view of Tsai teaches the substrate has four sides (Tsai: Figure 1) which form a rectangular shape in a plan view, and the cover dielectric layer has a trench portion along some of the four sides of the substrate (Kuo: Figure 8A).

Regarding claim 7, Kuo in view of Tsai teaches in the isolation recess, the side surface of the lower inter-wiring dielectric layer has a rugged portion (Kuo: portion of layer 22 will necessarily have some roughness), and
the cover dielectric layer includes a sub cover dielectric layer covering the rugged portion of the lower inter-wiring dielectric layer (50) and conformally covering at least a portion of a top surface of the upper inter-wiring dielectric layer and inner and bottom surfaces of the isolation recess (Figure 8A).

Regarding claim 11, Kuo in view of Tsai teaches the wiring structure includes a plurality of wiring layers including a lower wiring layer at the lowest level among the plurality of wiring layers (one of ordinary skill in the art would recognize that although it’s not shown, a wiring which connects circuitry 16 to wirings 18M), and 
a top surface of the lower wiring layer (wiring which connects circuitry 16 to wirings 18M) is at the same level as the bottom surface of the lower inter-wiring dielectric layer (18L).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo and Tsai as applied to claim 1 above, and further in view of Cho et al. (US Pub. No. 2018/0261555) of record.
Regarding claim 8, Kuo in view of Tsai teaches the semiconductor chip of claim 7, but does not explicitly teach wherein the cover dielectric layer further includes an upper cover dielectric layer filling the isolation recess and covering the sub cover dielectric layer.
Kuo in view of Tsai discloses the claimed invention except that polybenzoxazole (Kuo: 50) is utilized as the protection film instead of an upper cover filling the isolation recess and covering the sub cover dielectric layer.  Cho shows that a multilayer protection layer is an equivalent structure known in the art (paragraph 24).  Therefore, because these two protection layers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the multilayer protection film 300 of Cho for the organic resin 50 of Kuo.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 9, Kuo in view of Tsai teaches the semiconductor chip of claim 7, but does not explicitly teach wherein the cover dielectric layer further includes an upper cover dielectric layer covering a portion of the sub cover dielectric layer on the top surface of the upper inter-wiring dielectric layer, the upper cover dielectric layer having a multiple layer in which a layer formed of high-density plasma (HDP), a layer formed of tetraethyl orthosilicate (TEOS), and a layer formed of silicon nitride are sequentially stacked.
Kuo in view of Tsai discloses the claimed invention except that polybenzoxazole (Kuo: 50) is utilized as the protection film instead of an upper cover filling the isolation recess and covering the sub cover dielectric layer.  Cho shows that a multilayer protection layer including TEOS, silicon nitride, and HDP oxide is an equivalent structure known in the art (paragraph 24; paragraph 24 explicitly stating that the layer may include at least one of the TEOS, silicon nitride, and HEP oxide layers, which one of ordinary skill in the art would recognize as encompassing all three, as well as multiples of any of those three layers, thus encompassing the sub cover and upper cover layers).  Therefore, because these two protection compositions were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the multilayer protection film 300 of Cho for the organic resin 50 of Kuo.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Tsai as applied to claim 11 above and further in view of Yu et al. (US 9,620,488; hereinafter “Yu”).
Regarding claim 12, Kuo in view of Tsai teaches the semiconductor chip of claim 11, but does not explicitly teach a bottom pad on a bottom surface of the substrate; and a through electrode passing through the device layer and the substrate and electrically connecting the lower wiring layer to the bottom pad.
However, Yu teaches an analogous integrated circuit 10 which utilizes similar wiring layers 124, 126, 132 in dielectric layers 126, 130, 134 as those in Kuo, with an upper pad (210) which corresponds to the pad (44) of Kuo, in which a TSV (118) is utilized to connect to backside pad (146) in order to increase integration density of the device (abstract and column 1, lines 7-27).  It would have been obvious to one of ordinary skill in the art to apply the protection layers of Kuo in view of Tsai to the device as taught by Yu in order to achieve a high-integration device with greater protection of wiring layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817